DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species VIII in the reply filed on February 11, 2022 is acknowledged.  The traversal is on the ground(s) that the modifications and configurations set forth in the restriction requirement dated December 15, 2021 are not related to the elected species and as such a requirement to elect amongst those modifications and configurations is improper. This argument is persuasive, and the requirement for an election of a modification and configuration is withdrawn. However, the restriction amongst species remains in place for the reasons set forth in the Office Action.
The requirement amongst Species is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 11, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Pub. No. 2016/0260869 A1).
Regarding claim 1, Jeon discloses a semiconductor device package, comprising: 
a light emitting structure comprising a first conductivity type semiconductor layer, an active layer disposed on the first conductivity type semiconductor layer, and a second conductivity type semiconductor layer disposed on the active layer (FIG. 51: 30/40/50, see paragraph 0094);
a light transmitting electrode layer disposed on the light emitting structure (FIG. 51: 60, see paragraph 0104);
a reflective layer disposed on the light transmitting electrode layer and comprising a plurality of first openings exposing an upper surface of the light transmitting electrode layer and a plurality of second openings exposing an upper surface of the first conductivity type semiconductor layer (FIG. 51: 91, see paragraph 0101);
a first electrode disposed on the reflective layer and in contact with the first conductivity type semiconductor layer through the plurality of second openings (FIG. 51: 56/71, see paragraph 0272);
a second electrode disposed on the reflective layer and spaced apart from the first electrode, and in contact with the light transmitting electrode layer through the plurality of first openings (FIG. 51: 52/73, see paragraph 0275);
a protective layer disposed on the first electrode and the second electrode (FIG. 51: 95, see paragraph 0260), and comprising a plurality of third openings exposing an upper surface of the second electrode and a plurality of fourth openings exposing an upper surface of the first electrode (FIG. 51: openings in 95);
a first bonding pad disposed on the protective layer, and in contact with the first electrode through the plurality of fourth openings (FIG. 51: 81, see paragraph 0259);

wherein the first electrode comprises a first sub-electrode and a plurality of first branch electrodes (FIG. 51: sub-electrode 56 branch electrodes 71);
wherein the first sub-electrode is disposed under the first bonding pad (FIG. 51: sub-electrode 56 under 81), and the plurality of first branch electrodes are disposed and extending in a direction from the first sub-electrode to the second electrode (FIG. 51: 71 extend toward 52/73);
wherein the second electrode comprises a second sub-electrode and a plurality of second branch electrodes (FIG. 51: sub-electrode 52, branch electrodes 73);
wherein the second sub-electrode is disposed under the second bonding pad (FIG. 51: 52 under 85), and the plurality of second branch electrodes are disposed and extending in a direction from the second sub-electrode to the first electrode (FIG. 49: extension of 73 toward 56/71),
wherein the plurality of first branch electrodes and the plurality of second branch electrodes are alternately disposed on an upper surface of the reflective layer (FIG. 51: branch portions of 71 and 73 disposed on upper surface of 91; see also FIG. 49);
wherein the first electrode and the second bonding pad are disposed to be offset from each other (FIG. 51: 71 and 85 are offset), and
wherein the second electrode and the first bonding pad are disposed to be offset from each other (FIG. 51: 73 and 81 are offset).
Regarding claim 2, a distance between neighboring first openings among the plurality of first openings is different from a distance between neighboring first and second openings among the plurality of first and second openings (FIG. 49: distance between neighboring first openings is different from a distance between a first opening and a second opening).
Regarding claim 5, the plurality of first branch electrodes are provided to be overlapped with the plurality of second openings in a first direction perpendicular to the upper surface of the reflective layer (FIG. 49: branches of 73 overlap with second openings to connect to 30), and
wherein the plurality of second branch electrodes are provided to be overlapped with the plurality of first openings in the first direction (FIG. 49: branches of 83 overlap with first openings to connect to 52).
Regarding claim 6, Jeon discloses the first and second bonding pads comprise a Ag layer disposed on the protective layer (FIG. 32: 92d, see paragraph 0187) and a Sn layer disposed on the Ag layer (FIG. 33: 92b, see paragraph 0189).
Regarding claim 7, Jeon discloses the first and second bonding pads comprise a Sn layer (see paragraph 0189).
Regarding claim 11, Jeon discloses a semiconductor device package, comprising: 
a light emitting structure comprising a first conductivity type semiconductor layer, an active layer disposed on the first conductivity type semiconductor layer, and a second conductivity type semiconductor layer disposed on the active layer (FIG. 51: 30/40/50, see paragraph 0094);
a light transmitting electrode layer disposed on the light emitting structure (FIG. 51: 60, see paragraph 0104);
a reflective layer disposed on the light transmitting electrode layer and comprising a plurality of first openings exposing an upper surface of the light transmitting electrode layer and a plurality of second openings exposing an upper surface of the first conductivity type semiconductor layer (FIG. 51: 91, see paragraph 0101);
a first electrode disposed on the reflective layer and in contact with the first conductivity type semiconductor layer through the plurality of second openings (FIG. 51: 56/71, see paragraph 0272);

a protective layer disposed on the first electrode and the second electrode (FIG. 51: 95, see paragraph 0260), and comprising a plurality of third openings exposing an upper surface of the second electrode and a plurality of fourth openings exposing an upper surface of the first electrode (FIG. 51: openings in 95);
a first bonding pad disposed on the protective layer, and in contact with the first electrode through the plurality of fourth openings (FIG. 51: 81, see paragraph 0259);
a second bonding pad disposed on the protective layer, and in contact with the second electrode through the plurality of third openings (FIG. 51: 85, see paragraph 0259);
wherein the first electrode comprises a first sub-electrode and a plurality of first branch electrodes (FIG. 51: sub-electrode 56 branch electrodes 71);
wherein the first sub-electrode is disposed under the first bonding pad (FIG. 51: sub-electrode 56 under 81), and the plurality of first branch electrodes are disposed and extending in a direction from the first sub-electrode to the second electrode (FIG. 51: 71 extend toward 52/73);
wherein the second electrode comprises a second sub-electrode and a plurality of second branch electrodes (FIG. 51: sub-electrode 52, branch electrodes 73);
wherein the second sub-electrode is disposed under the second bonding pad (FIG. 51: 52 under 85), and the plurality of second branch electrodes are disposed and extending in a direction from the second sub-electrode to the first electrode (FIG. 49: extension of 73 toward 56/71),
wherein the plurality of first branch electrodes and the plurality of second branch electrodes are alternately disposed on an upper surface of the reflective layer (FIG. 51: branch portions of 71 and 73 disposed on upper surface of 91; see also FIG. 49); and

Regarding claim 14, the plurality of first branch electrodes are provided to be overlapped with the plurality of second openings in a first direction perpendicular to the upper surface of the reflective layer (FIG. 49: branches of 73 overlap with second openings to connect to 30), and
wherein the plurality of second branch electrodes are provided to be overlapped with the plurality of first openings in the first direction (FIG. 49: branches of 83 overlap with first openings to connect to 52).
Regarding claim 15, Jeon discloses the first and second bonding pads comprise a Ag layer disposed on the protective layer (FIG. 32: 92d, see paragraph 0187) and a Sn layer disposed on the Ag layer (FIG. 33: 92b, see paragraph 0189).
Regarding claim 16, Jeon discloses the first and second bonding pads comprise a Sn layer (see paragraph 0189).
Regarding claim 19, the plurality of first branch electrodes are provided to be overlapped with the plurality of second openings in a first direction perpendicular to the upper surface of the reflective layer (FIG. 49: branches of 73 overlap with second openings to connect to 30), and
wherein the plurality of second branch electrodes are provided to be overlapped with the plurality of first openings in the first direction (FIG. 49: branches of 83 overlap with first openings to connect to 52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. No. 2016/0260869 A1) in view of Kim et al. (U.S. Pub. No. 2016/0126413 A1).
Regarding claim 3, Jeon is silent in regard to a distance between neighboring first openings among the plurality of first openings is 110 micrometers to 140 micrometers, wherein a distance between neighboring second openings among the plurality of second openings is 110 micrometers to 140 micrometers, and wherein a distance between neighboring first and second openings among the plurality of first and second openings is 120 micrometers to 160 micrometers.
Kim discloses a distance between neighboring first openings among the plurality of openings is between 15 and 25 micrometers (FIG. 2: D1, see paragraph 0074). Although Kim 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Kim, to optimize the spacings and arrive at the claim 3 limitation. The motivation to do so is that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Jeon is silent in regard to a distance between neighboring first openings among the plurality of first openings is 110 micrometers to 140 micrometers, wherein a distance between neighboring second openings among the plurality of second openings is 110 micrometers to 140 micrometers, and wherein a distance between neighboring first and second openings among the plurality of first and second openings is 120 micrometers to 160 micrometers.
Kim discloses a distance between neighboring first openings among the plurality of openings is between 15 and 25 micrometers (FIG. 2: D1, see paragraph 0074). Although Kim does not explicitly disclose values for D2 or the spacing between neighboring first and second openings, Kim does disclose that these spacings affect the current crowding, security of the contact between the layers and the electrical reliability of the device (see paragraphs 0071-0075). As such these variables are results-effective. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Kim, to optimize the spacings and arrive at the claim 12 limitation. The motivation to do so is that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. No. 2016/0260869 A1) in view of Beom et al. (U.S. Patent No. 8,319,233 B2).
Regarding claim 4, Jeon is silent in regard to a distance between neighboring first and second branch electrodes.
Beom discloses varying a distance between neighboring first and second branch electrodes so as to minimize current crowding (FIG. 1: d1, see col. 6, line 60). As such these variables are results-effective. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Beom, to optimize the spacings and arrive at the claim 4 limitation. The motivation to do so is that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Jeon is silent in regard to a distance between neighboring first and second branch electrodes.
Beom discloses varying a distance between neighboring first and second branch electrodes so as to minimize current crowding (FIG. 1: d1, see col. 6, line 60). As such these variables are results-effective. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Beom, to optimize the spacings and arrive at the claim 13 limitation. The motivation to do so is that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. No. 2016/0260869 A1) in view of Hsu et al. (U.S. Pub. No. 2015/0325762 A1).
Regarding claim 8, Jeon is silent in regard to the Sn layer is provided in a thickness of several micrometers. 
Hsu discloses a bonding pad including Sn wherein the Sn layer is provided in a thickness of between 80-170 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Hsu, to optimize the thickness and arrive at the claim 8 limitation. The motivation to do so is that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Jeon discloses the first and second bonding pads comprise a Sn layer (see paragraph 0189).
Jeon is silent in regard to the Sn layer is provided in a thickness of several micrometers. 
Hsu discloses a bonding pad including Sn wherein the Sn layer is provided in a thickness of between 80-170 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Hsu, to optimize the thickness and arrive at the claim 8 limitation. The motivation to do so is that  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. No. 2016/0260869 A1) in view of Meitl et al. (U.S. Patent No. 9,887,180 B2.
Regarding claim 9, Jeon is silent in regards to the protective layer comprises a first measuring portion exposing an upper surface of the first electrode and a second measuring portion exposing an upper surface of the second electrode. 
Meitl discloses he protective layer comprises a first measuring portion exposing an upper surface of the first electrode and a second measuring portion exposing an upper surface of the second electrode (FIG. 5: protective layer 5 has portions removed so as to expose 71/72, see col. 9, line 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Meitl to the teachings of Jeon so as to provide an area for electrical testing purposes (see col. 10, lines 8-13).
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (U.S. Pub. No. 2016/0260869 A1) in view of Chen et al. (U.S. Pub. No. 2006/0140550 A1)
Regarding claim 10, Jeong discloses the first bonding pad forms a first intermetallic compound layer with a first frame of a semiconductor package (FIG. 28: 80 forms a compound layer with 1000 resulting intermetallic layer 3000, see paragraph 0178), and
the second bonding pad forms a second intermetallic compound layer with a second frame of the semiconductor package (FIG. 28: 92 forms a compound layer with 2000 resulting in intermetallic layer 3000, see paragraph 0178).
Jeong is silent in regard to the first and second intermetallic compound layers comprise a AgSn layer.
Chen discloses first and second intermetallic compound layers comprise a AgSn layer (FIG. 1: 60, see paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen, including the specific material of the intermetallic layers, to the teachings of Jeon. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an known material (AgSn) for its intended use a solder between an LED and a lead frame. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (the selection of a known material based on its suitability for its intended use is prima facie obvious). 
Regarding claim 18, Jeong discloses the first bonding pad forms a first intermetallic compound layer with a first frame of a semiconductor package (FIG. 28: 80 forms a compound layer with 1000 resulting intermetallic layer 3000, see paragraph 0178), and
the second bonding pad forms a second intermetallic compound layer with a second frame of the semiconductor package (FIG. 28: 92 forms a compound layer with 2000 resulting in intermetallic layer 3000, see paragraph 0178).
Jeong is silent in regard to the first and second intermetallic compound layers comprise a AgSn layer.
Chen discloses first and second intermetallic compound layers comprise a AgSn layer (FIG. 1: 60, see paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen, including the specific material of the intermetallic layers, to the teachings of Jeon. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an known material (AgSn) for its intended use a solder between an LED and a lead frame. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (the selection of a known material based on its suitability for its intended use is prima facie obvious). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.